Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 06 July 2021, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §102/103 over Montesinos Segui et al. as evidenced by Zhang, not necessitated by Applicants’ amendment, received 06 October 2021.

Status of Claims
Claims 1-18 are pending.
	Claims 1-18 are rejected.
	Claims 8 and 9 are objected to. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/738,653, 09/28/2018
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Specification
The objections to the disclosure, with regard to the Abstract containing typographical/grammatical errors or unacceptable language, and for failing to provide proper antecedent basis, in the Non-Final Office Action mailed 06 July 2021, are withdrawn in view of Applicants' amendment received 06 October 2021.

The abstract of the disclosure is objected to because it contains typographical and/or grammatical errors, and language that can be implied.
	The replacement abstract filed 06 October 2021 reads: “The present application discloses methods of controlling plant pathogen, e.g., fungal…The application also discloses…”, which should read: “Methods of controlling plant pathogens, e.g., fungal…are described…An agricultural composition…is also described.” or “Methods of controlling a plant pathogen, e.g., fungal…are described…An agricultural composition…is also described.”
	With regard to the ‘The present application (also) discloses’ phraseology, other language will be considered.
	The genus/species “Bacillus amyloliquefaciens” should be italicized, and, therefore, should read: “Bacillus amyloliquefaciens”.
	Appropriate correction is required.

Claim Objections
	The objections to Claims 1, 2, 8, 10, 13, 16 and 17, in the Non-Final Office Action 

Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recites the genus/species term “Phytophthora cinnamon”, which is misspelled. The genus/species term should read: “Phytophthora cinnamomi”.
Claim 9 recites the word “leaks”, which is misspelled. The word should be spelled ‘leeks’, as a plant to be selected from.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-17 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 06 July 2021, is withdrawn in view of Applicants' affidavit received 06 October 2021, which provides the averments required for a biological deposit.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 18 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is newly cited, based on Applicant’s claim amendment.

Claim 18 is indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 18 recites: “The method of claim 9, wherein the berries comprise blueberry, blackberry,…, highbush and lowbush blue berry,…, sea buckthorn or wild raspberry.”
However, it is not clear if the term ‘highbush and lowbush blue berry’ is one type of berry to be selected from or two different types of berries to be selected from. As written, the claim appears to describe one type of ‘blue berry’ that is both highbush and lowbush at the same time. It is not clear if a blueberry can characteristically be both highbush and lowbush at the same time, since the terms are seemingly direct opposites of each other.
For the purpose of compact prosecution, the claim will be interpreted to encompass blueberries which are described as being both ‘highbush’ and ‘lowbush’, and blueberries that are described as being either ‘highbush’ or ‘lowbush’.
Prior art will be applied according to this interpretation.
35 U.S.C. § 112(d)
The rejection of Claims 10 and 11 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 06 July 2021, is withdrawn in view of Applicants’ amendment received 06 October 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
This rejection was previously cited in the Non-Final Office Action mailed 06 July 2021.

The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance and as presented in MPEP 2106. The instant claims are drawn to an agricultural composition and a concentrate. As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention (STEP 1: YES).
The claimed composition and concentrate comprise the naturally occurring bacterium Bacillus amyloliquefaciens FCC1256 [Claims 12 and 15]. That is, the specification recites: “A plant associated bacterial strain, designated herein as Bacillus amyloliquefaciens FCC1256, was isolated from strawberry plant soil from Autryville, NC, USA” (originally-filed specification, pg. 20, lines 1-2). The composition and concentrate also comprise a suitable carrier and a surface-active agent, which can be naturally occurring compounds [Claims 12 and 15]. For example, the suitable carrier can be water (spec., pg. 11, lines 21-23). The specification does not explain, define or describe what a surface-active agent is. However, B. amyloliquefaciens bacteria naturally produce lipopeptide surfactins, which are surface-active agents (see Monteiro et al. ((2016) African J. Microbiol. Res. 10(36): 1506-1512 (cited in the Non-Final Office Action mailed 06 July 2021); pg. 1506, Abstract).
In some embodiments, the composition and concentrate comprise iturin and fengycin in a specific weight ratio [Claims 13 and 17]. B. amyloliquefaciens bacteria naturally produce fengycin and iturin lipopeptides (see Monteiro et al.; pg.1506, Abstract). In some embodiments, the composition and concentrate are formulated as a suspension [Claims 14 and 16]. The instant specification does not explain, define or describe what is meant by the term ‘suspension’. The combination of the B. amyloliquefaciens FCC1256 and water, as the suitable carrier, would be considered to be a suspension, according to an American English dictionary definition which defines the word ‘suspension’ as: a heterogeneous mixture of a fluid and solid particles. As such, the instant claims recite a judicial exception (natural phenomenon/product of nature) in the form of a composition or concentrate comprising naturally occurring B. amyloliquefaciens FCC1256 (STEP 2A, PRONG ONE: YES).
The instant claims are drawn to products of nature which are judicial exceptions, and not a method of administering the composition or concentrate. In addition, the composition and concentrate have not demonstrated: 1) an improvement to an existing technology in the same or another field (MPEP 2106.05(a)); 2) its application to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018); 3) the transformation or reduction of a particular article to a different state or thing, as the context of the entire claimed subject matter (MPEP 2106.05(c)); and 4) that its application in some way goes beyond generally linking the use of the method to a particular outcome, such that the claims do not monopolize the exception (see Vanda).
As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application of the exception (STEP 2A, PRONG TWO: NO).
When considered in combination as an agricultural composition or concentrate, the above cited compounds do not appear to result in a composition and concentrate that are significantly different from the contribution of the individual properties of each of the elements/components.  Nothing in the instant specification suggests that the claimed composition and concentrate exhibit any markedly different characteristics, with respect to structure and/or function, to distinguish the claimed composition and concentrate from their naturally occurring counterparts. That is, it is not evident that the combination of these compounds is significantly more than simply the sum of its parts. It is not evident that the combination of these elements has resulted in an interaction between them that has produced a ‘an agricultural composition’ and ‘a concentrate’ having characteristics markedly different from the individual contribution of the inherent characteristics of each element (e.g., the inherent biochemical or biophysical properties of the B. amyloliquefaciens bacterial strain, the suitable carrier, and the surface-active agent). As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 102/103
The rejection of Claims 1-9, 11, 12 and 14-16 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. §103 as being obvious over, Taghavi et al., in the Non-Final Office Action mailed 06 July 2021, is withdrawn in view of Applicants' argument and affidavit received 06 October 2021, in which Applicant points out working example data which show that instantly-claimed B. amyloliquefaciens strain FCC1256 has unexpectedly improved properties over the B. amyloliquefaciens strain RTI301 cited in the prior art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. §102 which form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12 and 14-16 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Montesinos Segui et al. (International Patent Application Publication No. WO 2016/156164 A1) as evidenced by Zhang ((2009) Surfactant. Soft-Matter. Datasheet [online], pp. 1-7).
This rejection is newly cited, based on Applicant’s argument.

Montesinos Segui et al. as evidenced by Zhang addresses the limitations of claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 14, 15 and 16.
Regarding claims 1, 2, 4, 12, 14, 15 and 16, Montesinos Segui et al. discloses a strain of Bacillus amyloliquefaciens and its use in the biological control of fungal and bacterial diseases in crops of agricultural interest (pg. 1, lines 4-7). The described strain, B. amyloliquefaciens CECT8836, is very efficient in controlling various bacterial and fungal pathogens (pg. 3, lines 31-34 thru pg. 4, lines 1-6). The strain has high antagonistic activity against these pathogens and has surprising ecological aptitude to colonize and survive in aerial organs of plants, such as leaves, fruits and/or flowers (pg. 7, lines 12-15). The compositions of the described invention may be solid or liquid, including concentrated suspensions (pg. 9, lines 18-21 [Claims 1 and 2- A method of controlling at least one plant/fungal or bacterial plant pathogen on a plant, the method comprising applying a composition comprising Bacillus amyloliquefaciens to the plant/to over-ground parts of the plant] [Claims 4, 14 and 16- suspension concentrates] [Claim 12- An agricultural composition comprising Bacillus amyloliquefaciens] [Claim 15- A concentrate for an agricultural composition comprising Bacillus amyloliquefaciens]).
It is noted that Applicant describes the term ‘over-ground parts of a plant’, as recited in claim 2, as the stem, leaves, flowers and/or fruits of the plant (originally-filed specification, pg. 8, lines 26-28).

Regarding claim 3, the B. amyloliquefaciens CECT8836 biomass was concentrated by resuspending in phosphate buffer, obtaining 0.5 liter of 2-4x1010 CFU/ml concentrate (pg. 26, lines 19-27). 
Regarding claim 5, a lyophilized version of the liquid concentrate yielded 1x1011 CFU/g (pg. 26, lines 27-30). 
Regarding claim 6, in the specific case of the genus Bacillus, that fact that it produces spores greatly facilitates its formulation into a dehydrated powder form (pg. 3, lines 12-14 [dustable or wettable powders]).
Regarding claim 7, tests were performed on commercial fields containing sugar beet plants. The application of the strain CECT8836 was performed using a backpack sprayer at 10 bar pressure and 1000 L/ha application volume (pg. 27, lines 29-31). Strain preparation involved collecting cells and resuspending them in Ringer solution to a concentration of 1x108 CFU/ml (pg. 27, lines 9-11 [1x108 CFU/ml x 1000ml = 1x1011 CFU/L; 1x1011 CFU/L x 1000L = 1x1014 CFU/ha]). 
Regarding claim 8, the strain of the described invention shows antagonistic activity against several pathogenic strains, including Botrytis cinerea and Phytophthora cinnamomi (pg. 4, lines 33-35 thru pg. 5, lines 1-6). 
Regarding claim 9, the plants onto which the described compositions may be applied are vegetable or fruit tree type plants, including tomato, cauliflower and pepper (pg. 6, lines 15-16 [Claim 9- pepper, cauliflower, tomatoes]).
Regarding claim 11, and further regarding claims 12 and 15, the treatment of cauliflower under field conditions with a suspension of strain CECT8836 consisted of the product formulated with lactose and resuspended in water (pg. 28, lines 16-19 [a suitable carrier]). In a particular embodiment, the pesticidal compositions of the described invention may contain compounds for improving the adhesion of the strains in the plants to be treated, such as phytostrengthener compounds, nutrients, wetting agents, stabilizers, osmotic protectors, antioxidants, sunscreens, buffering compounds or combinations thereof (pg. 9, lines 27-30 [wetting agents = a surface-active agents]). 
It is noted that Applicant’s specification recites: “Examples of liquid carriers include water, animal oils and derivatives, mineral oils and derivatives, vegetable oils and derivatives, alcohols, polyols, triglycerides, natural and synthetic polymers and nonionic derivatives thereof. Examples of solid carriers include minerals, clays, silicas, inorganic and organic salts, sugars, starch, waxes, ground animal shells, botanical material including fibers, husks shells and flour’ (pg. 11, lines 21-25), with regard to claims 11, 12 and 15.

Montesinos Segui et al. does not specifically show that ‘wetting agents’ are ‘surface-active agents’, by way of addressing the limitations of claims 11, 12 and 15.

Zhang teaches that the term ‘surfactant’ is a combination of three words: surface active agent. Surfactants are wetting agents that lower the surface tension of a liquid, allowing easier spreading (pg. 1, para. 1).

Montesinos Segui et al. as evidenced by Zhang does not disclose the Bacillus amyloliquefaciens strain FCC1256 deposited under accession no. PTA-122162.

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' strain differs, and if so to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which have the same genus and species classification and share the property of being able to control (bacterial and fungal) plant pathogens on a plant, demonstrate a reasonable probability that it is identical to the strain as claimed. Therefore, the burden of establishing novelty by objective evidence is shifted to Applicants.

Although Montesinos Segui et al. does not show a Bacillus amyloliquefaciens strain designated FCC1256 and deposited under accession no. PTA-122162, the instant claims appear to be identical to the teachings of Montesinos Segui et al., because Montesinos Segui et al. shows a B. amyloliquefaciens strain with identical properties viz a viz its ability to control (bacterial and fungal) plant pathogens on a plant by applying a composition comprising said strain to the plant, a part of a plant and/or to a locus at which the plant or plant part grows or is to be planted, which includes over-ground parts of the plant. The instantly described B. amyloliquefaciens strain, as a composition, and the prior art strain, as a composition, as shown by Montesinos Segui et al., can control the same types of plant pathogens (e.g., Botrytis cinerea and Phytophthora cinnamomi), and can be applied to the same types of plants (e.g., peppers and tomatoes). The instantly described B. amyloliquefaciens strain, as a composition, and the prior art strain, as a composition, comprise the same amount of the B. amyloliquefaciens strain, with regard to CFU/mL and CFU/g, and can be applied at the same rate, with regard to CFU/ha.
Therefore, the B. amyloliquefaciens strain CECT8836, shown by Montesinos Segui et al., is identical to the claimed B. amyloliquefaciens strain, because it has the same physical, biochemical, biophysical, and/or phenotypic characteristics as the claimed B. amyloliquefaciens strain FCC1256, absent evidence to the contrary (MPEP 2112 (III)). 

However, in the alternative that there is some unidentified property that provides a difference between the claimed B. amyloliquefaciens strain FCC1256, and the B. amyloliquefaciens strain CECT8836 of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the deposited B. amyloliquefaciens strain FCC1256, with the B. amyloliquefaciens strain CECT8836, shown by Montesinos Segui et al., in a method for controlling (bacterial and fungal) plant pathogens on a plant, with a reasonable expectation of success, because Montesinos Segui et al. shows that the B. amyloliquefaciens strain CECT8836 can be used in a method identical to the instantly claimed methods and compositions (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made that modification, because one could have used either (or both of) the claimed B. amyloliquefaciens strain FCC1256 having deposit accession no. PTA-122162 and/or the prior art strain B. amyloliquefaciens CECT8836, as shown by Montesinos Segui et al., in a method of controlling plant pathogens on a plant. Both B. amyloliquefaciens strains can be used in compositions: 1) to treat the same types of bacterial and fungal plant pathogens; 2) which are applied to the same types of plants; 3) which contain the same concentration of the B. amyloliquefaciens strain, with regard to CFU/mL and CFU/g; 4) which are applied in solid or liquid form; and 5) which are applied at the same application rate with regard to CFU/ha. That is, any method for controlling plant pathogens would benefit from being able to incorporate more than one type of strain of B. amyloliquefaciens, in the event that there are differences in their efficacy with regard to a specific pathogen or specific plant to be treated.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. §103 as being unpatentable over Montesinos Segui et al. (International Patent Application Publication No. WO 2016/156164 A1) as evidenced by Zhang ((2009) Surfactant. Soft-Matter. Datasheet [online], pp. 1-7) in view of Monteiro et al. ((2016) Afr. J. Microbiol. Res. 10(36): 1506-1512).
This rejection is newly cited, based on Applicant’s argument.
 [Monteiro et al. cited in the Non-Final Office Action mailed 06 July 2021.]

Montesinos Segui et al. as evidenced by Zhang addresses the limitations of claims 1-9, 11, 12 and 14-16 in the 35 USC §102/103 rejection above.

Montesinos Segui et al. further teaches that the high antagonistic activity of the strain of the described invention is partly due to the production of peptide and non-peptide compounds which inhibit the growth of pathogenic bacteria and fungi. Among these compounds, the surfactins, fengycins and iturins, among others, stand out (pg. 5, lines 16-19). Example 1 shows that the strain of the described invention has the ability to produce all detectable isoforms from the different antimicrobial peptides analyzed, where fengycins and iturins, among others, are included (pg. 5, lines 31-34; Fig. 2; pp. 16-22, Example 1).
That is, Montesinos Segui et al. teaches that iturin and fengycin are produced and secreted by B. amyloliquefaciens strain CECT8836, and, therefore, can be recovered and measured, with regard to claims 10, 13 and 17.

Montesinos Segui et al. as evidenced by Zhang does not show: 1) the composition comprises iturin and fengycin in a relative weight ratio in the range of from 1.3: 1.0 to 3.0: 1.0 [Claims 10, 13 and 17].

Monteiro et al. addresses the limitations of claims 10, 13 and 17.
Monteiro et al. teaches that the lipopeptides surfactin, fengycin and iturin are produced by Bacillus species. The described study investigated the role of growth media, temperature and pH on the production of the lipopeptides surfactin, fengycin and iturin by Bacillus amyloliquefaciens 629 (pg. 1506, Abstract [nexus to Montesinos Segui  et al.] [B. amyloliquefaciens strain, produces iturin and fengycin]).
Regarding claims 10, 13 and 17, the production of lipopeptides based on type of culture media and temperature level was studied. Results showed that in PDB (potato dextrose broth) medium at 30oC, 0.72 ± 0.14µg/mL iturin and 0.14 ± 0.05µg/mL fengycin were produced. In PDB medium at 25oC, 3.05 ± 0.25µg/mL iturin and 0.24 ± 0.07µg/mL fengycin were produced (pg. 1509, Table 1, entry ‘PDB’ [0.72 - 0.14 = 0.58; 0.14 + 0.05 = 0.19; 0.58/0.19 = 3.05; i.e., iturin: fengycin ratio = ~3.0: 1.0]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the methods and compositions for controlling plant pathogens on a plant, by applying the compositions which comprise a Bacillus amyloliquefaciens strain, as shown by Montesinos Segui et al. as evidenced by Zhang, by applying compositions which comprise iturin and fengycin in a relative weight ratio in the range of from 1.3: 1.0 to 3.0: 1.0 [Claims 10, 13 and 17], as shown by Monteiro et al., with a reasonable expectation of success, because Monteiro et al. shows that strains of  B. amyloliquefaciens can be propagated so as to control the amounts of iturin and fengycin produced by said strains, including specific ratios of iturin to fengycin (e.g., 3.0 to 1.0), and the B. amyloliquefaciens strain, shown by Montesinos Segui et al., can be propagated to produce iturin and fengycin, as shown by Montesinos Segui et al. (MPEP 2143 (I)(A,G)). 
In addition, Montesinos Segui et al. shows, even in the absence of Monteiro et al., that B. amyloliquefaciens strain CECT8836 produces iturin and fengycin. Therefore, it would be obvious to one of ordinary skill in the art of microbial product production to use routine optimization to modify the propagation conditions for the B. amyloliquefaciens strain in order to optimize the ratio of iturin to fengycin produced by said B. amyloliquefaciens strain CECT8836 (e.g., 1.3: 1.0 to 3.0: 1.0) and the instantly claimed B. amyloliquefaciens strain (MPEP 2144.05 (II)(A)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Monteiro et al. teaches that fengycins and iturins have mostly an antimicrobial role, mainly in the displacement of fungi and some groups of bacteria from substrates, and show synergistic effects in the control of phytopathogens (pg. 1507, column 1, lines 12-22). That is, one would be motivated to optimize the compositions for controlling plant pathogens comprising B. amyloliquefaciens strain CECT8836 or B. amyloliquefaciens strain FCC1256 by determining a ratio of iturin to fengycin that would most effectively control a specific type of plant pathogen or for treating a specific type of plant.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Montesinos Segui et al. as evidenced by Zhang in view of Monteiro et al., as applied to claims 1-17 above, and further in view of Taghavi et al. (U.S. Patent Application Publication No. 2016/0186273 A1).
This rejection is newly cited, based on Applicant’s argument.
[Taghavi et al. cited in the Non-Final Office Action mailed 06 July 2021.]

Montesinos Segui et al. as evidenced by Zhang in view of Monteiro et al., as applied to claims 1-17 above, do not show: 1) the plant is selected from berries comprising various types of berries, as recited in claim 18.

Taghavi et al. addresses the limitations of claim 18.
Taghavi et al. shows compositions comprising an isolated strain of Bacillus amyloliquefaciens RTI301 for application to plant foliage, plant fruits and flowers, plant seeds and roots, and soil surrounding plants to benefit plant growth and to treat plant diseases (pg. 1, para. [0002]). The pathogenic infection can be caused by a wide variety of plant pathogens including, for example, but not limited to, a plant fungal pathogen or a plant bacterial pathogen (pg. 8, para. [0063] [nexus to Montesinos Segui et al.] [compositions comprising B. amyloliquefaciens to control plant pathogens via application to plants]). The compositions including the RTI301 strain can be in the form of a liquid, or in the form of a dust (pg. 9, para. [0065]; pg. 10, para. [0071] [nexus to Montesinos Segui et al.] [compositions in the form of a liquid or solid]). The pathogenic infection can be caused by a wide variety of plant pathogens including, for example, a plant fungal pathogen or a plant bacterial pathogen, examples of which include Botrytis cinerea [pg. 8, para. [0063] [nexus to Montesinos Segui et al.] [a pathogen is Botrytis cinerea]).  The plant to be treated can include soybean, wheat, rice, pepper, tomato, potato, banana, eggplant and cucumber (pg. 8, para. [0062] [nexus to Montesinos Segui et al.] [plants to be treated include tomato and pepper]).
Regarding claim 18, the compositions and methods of the described invention are beneficial to a wide range of plants, including, but not limited to, berry, blueberry, blackberry, raspberry, and loganberry, among others (pg. 8, para. [0061]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the methods and compositions for controlling plant pathogens on a plant, by applying the compositions which comprise a Bacillus amyloliquefaciens strain, as shown by Montesinos Segui et al. as evidenced by Zhang in view of Monteiro et al., as applied to claims 1-17 above, by treating berry plants, such as blueberry and raspberry [Claim 18], as shown by Taghavi et al., with a reasonable expectation of success, because Taghavi et al. shows a B. amyloliquefaciens strain that can be used to control bacterial or fungal pathogens on plants such as tomato, pepper and cauliflower (pg. 8, para. [0061]), which are the same plants that can be treated by the B. amyloliquefaciens strain, shown by Montesinos Segui et al. (MPEP 2143 (I)(A,G)). In addition, Montesinos Segui et al. teaches that the compositions and their methods of use can be used to treat any vegetable or fruit tree type (pg. 6, lines 15-16). Therefore, it would have been obvious to one of ordinary skill in the art, barring evidence to the contrary, to have treated other types of (agricultural) plants, such as different types of berry plants.
One of ordinary skill in the art would have been motivated to have made that  modification, because one of ordinary skill in the art of pathogen control in plants would want to expand the number of plant types that could be treated with a particular B. amyloliquefaciens composition, thereby optimizing the efficacious characteristics of the composition. It would be obvious to one of ordinary skill in the art to prefer to purchase and use a single microbial composition which could be effectively applied to as many different plant types as possible, by way of economizing the cost of controlling plant pathogens at an agricultural scale. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 8-10, filed 06 October 2021, with respect to the 35 U.S.C. §101 rejection, and the prior art references cited in the 35 U.S.C. §102/103 and §103 rejections, have been fully considered, but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s argument.

1. Applicant remarks (pg. 8), with regard to the 101 rejection, that, as the underlined portions are embedded in the definition of the agricultural suitable formulation medium recited in claims 12-17, the claimed composition cannot be a product of nature, as alleged by the Office, as the properties of the claimed composition (effective in controlling at least one plant pathogen) are markedly different from the properties of Bacillus amyloliquefaciens FCC1256 found in nature.
However, in response to Applicant, the specification recites that claimed strain Bacillus amyloliquefaciens FCC1256, was isolated from strawberry plant soil in Autryville, NC (originally-filed specification, pg. 20, lines 1-2). Therefore, the claimed strain, having been found in nature, will retain its microbial properties as a naturally occurring bacterial species. In addition, the description of the agricultural compositions, as recited in claims 12 and 15 and in the specification (pg. 11, lines 12-15), do not add ‘significantly more’, and the compositions, as a whole, are not distinguishable from their naturally occurring counterparts, as individual or combined ingredients.  

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631